                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2
                                                                 WILLIAM S. HABDAS, ESQ.
                                                             3   Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Cir., Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             7
                                                                 Attorneys for Bank of America, N.A.
                                                             8
                                                             9                                 UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY                     Case No.: 2:16-cv-00726-RFB-GWF
                      LAS VEGAS, NEVADA 89134




                                                            12   MERGER    TO  BAC     HOME    LOANS
AKERMAN LLP




                                                                 SERVICING, LP FKA COUNTRYWIDE                           [PROPOSED] ORDER GRANTING BANK
                                                            13   HOME LOANS SERVICING, LP                                OF AMERICA, N.A., SUCCESSOR BY
                                                                                                                         MERGER TO BAC HOME LOANS
                                                            14                                  Plaintiff,               SERVICING, LP FKA COUNTRYWIDE
                                                                                                                         HOME LOANS SERVICING, LP'S
                                                            15   vs.                                                     MOTION FOR SUMMARY JUDGMENT
                                                                                                                         AND DENYING TRP FUND IV AND
                                                            16   BRECKENRIDGE AT MOUNTAINS EDGE                          BRECKENRIDGE AT MOUNTAIN'S
                                                                 HOMEOWNERS ASSOCIATION; TRP FUND                        EDGE HOMEOWNERS ASSOCIATION'S
                                                            17   IV LLC; and ABSOLUTE COLLECTION                         MOTIONS FOR SUMMARY JUDGMENT
                                                                 SERVICES, LLC,
                                                            18
                                                                                                Defendants,
                                                            19
                                                                 And related counterclaims
                                                            20

                                                            21          Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka

                                                            22   Countrywide Home Loans Servicing, LP (BANA), Breckenridge at Mountains Edge Homeowners

                                                            23   Association, and TRP Fund IV LLC moved for summary judgment. Pursuant to the analysis made

                                                            24   on the record, the court GRANTS BANA's motion (ECF No. 47) as to its first claim. The court finds

                                                            25   TRP's title to the property is subject to the deed of trust recorded with the Clark County Recorder's

                                                            26   Office as document 201004090001293. BANA's deed of trust continues to encumber the property

                                                            27   and is superior to any right, title, interest, lien, equity, or estate of TRP, and was not extinguished by

                                                            28   Breckenridge's foreclosure sale.

                                                                                                                   1
                                                             1          IT IS THEREFORE ORDERED AND ADJUDGED TRP's title to the property located at

                                                             2   8064 Egypt Meadows Avenue, Las Vegas, Nevada 89178, APN 176-28-511-019 and more

                                                             3   particularly described as:

                                                             4              PARCEL I:
                                                                            Lot 58 of BRECKENRIDGE @ MOUNTAIN PASS UNIT 1, a common
                                                             5              interest community as shown by map thereof on File in Book 125 of Plats, Page
                                                                            50, in the Office of the County Recorder, Clark County, Nevada.
                                                             6
                                                                            RESERVING THEREFROM a non-exclusive easement of access, ingress,
                                                             7              egress, use and enjoyment of, in, to, and over the private streets and association
                                                                            property as delineated on the plat map referred to above and further defined in
                                                             8              the Declarations of Conditions and Restrictions and Reservation of Easements
                                                             9              for BRECKENRIDGE AT MOUNTAINS EDGE, recorded November 18, 2005
                                                                            in Book 2005118 as Document No. 00920 and recorded January 6, 2006 in
                                                            10              Book 20060202 as Document No. 04233, in the Office of the County Recorder
                                                                            of Clark County, Nevada.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                            PARCEL II:
                                                                            A non-exclusive easement for access, ingress, and use of, in and over the
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                            Association Property as provided for in and subject to that certain Declaration
AKERMAN LLP




                                                            13              of Conditions and Restrictions and Reservation of Easements for
                                                                            BRECKENRIDGE AT MOUNTAINS EDGE, recorded November 18, 2005 in
                                                            14              Book 20051118 as Document No. 00920 and recorded January 6, 2006 in Book
                                                                            20060202 as Document No. 04233, in the Office of the County Recorder of
                                                            15              Clark County, Nevada
                                                                 remains encumbered by the deed of trust.
                                                            16
                                                                        Because the court finds the deed of trust was not extinguished by Breckenridge's foreclosure
                                                            17
                                                                 sale, the court dismisses all remaining causes of action BANA asserts as moot.
                                                            18
                                                                        The court DENIES TRP's summary judgment motion (ECF No. 49) in its entirely. The court
                                                            19
                                                                 DENIES AS MOOT Breckenridge's summary judgment motion (ECF No. 48.)
                                                            20
                                                                        The court further ORDERS any lis pendens recorded against the property related to this
                                                            21
                                                                 action, as document 20160407-0000539, is expunged and released.
                                                            22
                                                                              September 18 2019.
                                                                        Dated _____________,
                                                            23

                                                            24                                                RICHARD F. BOULWARE, II
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                 2
                                                             1   Submitted by:
                                                             2
                                                                 AKERMAN LLP
                                                             3
                                                                 /s/ William S. Habdas
                                                             4   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             5
                                                                 WILLIAM S. HABDAS, ESQ.
                                                             6   Nevada Bar No. 13138
                                                                 1635 Village Center Circle, Suite 200
                                                             7   Las Vegas, NV 89134

                                                             8   Attorneys for Bank of America, N.A.

                                                             9
                                                                 Reviewed by:
                                                            10
                                                                 HONG & HONG LAW OFFICE
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   /s/ Joseph Y. hong                    _____________
AKERMAN LLP




                                                                 JOSEPH Y. HONG, ESQ.
                                                            13   Nevada Bar No. 5995
                                                                 1980 Festival Plaza Dr., Suite 650
                                                            14   Las Vegas, Nevada 89135
                                                            15   Attorney for TRP Fund IV, LLC
                                                            16
                                                                 LIPSON NEILSON, P.C.
                                                            17

                                                            18   /s/ Karen Kao                      _____________
                                                                 J. WILLIAM EBERT, ESQ.
                                                            19   Nevada Bar No. 2697
                                                                 KAREN KAO, ESQ.
                                                            20   Nevada Bar No. 14386
                                                                 9900 Covington Cross Drive, Suite 120
                                                            21   Las Vegas, Nevada 89144
                                                            22   Attorneys for Breckenridge at Mountain's Edge
                                                                 Homeowners' Association
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                 3
